UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: July 25, 2007 Frontier Financial Corporation (Exact name of registrant as specified in its charter) Washington (State of incorporation or organization) 000-15540 (Commission File Number) 91-1223535 (I.R.S. Employer Identification No.) 332 S.W. Everett Mall Way P.O. Box 2215 Everett, Washington (Address of principal executive offices) 98204 (Zip Code) Registrant’s telephone number, including area code:(425) 514-0700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [X]
